DETAILED ACTION

Response to Amendment
Applicant's amendment filed 06/30/2021 is not being entered as it raises issues of new matter, issues that require further search and consideration, and issues that do not simplify the case for a possible appeal.  
The issues of new matter are the limitations in claims 2 and 14 that the third pattern is “1.1 times larger” than the seventh and eighth patterns and the sixth pattern is “2 times smaller” than the second and tenth patterns.  
The issues requiring new search and consideration are the new matter issues noted above and the new limitations at the end of claims 2 and 14.  
The issues that do not simplify the case for a possible appeal is how the first patch size is defined in the last paragraph when contrasted with how the first patch size is defined in the second pattern.  This new definition leads the claims to be indefinite.  Additionally, applicants have left out the S2 patch size that is 1.8 times the S1 patch size, which also renders the claims indefinite when contrasted with the seventh and eighth patterns.
If the amendment was entered, it would have overcome:
the objection to claims 2 and 14.
The 112(a) rejection for the limitations “from each remaining pattern” in claims 2 and 14.
The 112(b) rejection of claims 10 and 19


Applicants argue that the Examiner has not taught the size of patches can be calculated as a function of a first patch size.
The Examiner notes that applicants’ arguments are based on the proposed limitations that would require new search and consideration.  Given the fact that these limitations are not being entered, these arguments are not persuasive to the claims that were rejected in the previous Office action. 
Lastly, the Examiner again reiterates that the claims do not require all of the patch sizes to be present on the same substrate; furthermore, the claims are not drawn to a method but rather an article.  The concept of calculating patch sizes would be product-by-process limitations in a product claim.  Applicants have not explained how these product-by-process limitations would overcome the structural limitations of the product rendered obvious by the Examiner, and therefore the Examiner maintains that his rejection is proper.


/Gerard Higgins/Primary Examiner, Art Unit 1796